Citation Nr: 1234555	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in May 2012, and a transcript of that hearing is associated with the claims file.  In June 2012, the Veteran submitted additional evidence in support of his claims in June 2012, accompanied by a waiver of review of such evidence by the agency of jurisdiction (AOJ).  As such, the Board may properly consider the evidence at this time.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).  
 
The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not first manifest during service, or to a compensable degree within one year after service, and there is no competent evidence linking the current hearing loss to service, to include based on continuity of symptomatology.

2.  The Veteran's tinnitus did not first manifest during service, and there is no competent evidence linking the current tinnitus to service, to include based on continuity of symptomatology.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

Additionally, the VLJ explained the criteria to establish service connection for hearing loss during the Travel Board hearing, explained the reasons for the prior determinations, and suggested the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  To the extent that the VLJ did not strictly satisfy these requirements, there has been no prejudice to the Veteran.  Rather, the VLJ asked questions in an attempt to obtain pertinent evidence, and the hearing focused on the elements necessary to substantiate the service connection claims.  The Veteran and his representative also demonstrated actual knowledge of such elements via questioning and testimony concerning his hearing loss and tinnitus.  

Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims, and he has submitted pertinent evidence and made pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  No pertinent non-VA records have been identified.  The Veteran denied receiving any disability benefits from the Social Security Administration during the Board hearing.  

The Veteran has not been afforded a VA examination in connection with his claims.  However, as discussed below, although there is some evidence of noise exposure during service, the Veteran has denied any symptoms of hearing loss or tinnitus during service, or within one year after service.  There is also no documented treatment, complaints, or diagnosis for any hearing difficulties in service.  There is no other indication that the Veteran's current hearing loss or tinnitus may be related to service.  As such, the medical evidence of record is sufficient for a fair adjudication, and a VA examination is not needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board first notes that the evidence establishes a current hearing loss disability.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA audiological testing in November 2009 appears to show puretone thresholds above 30 decibels at all levels bilaterally from 500 to 4000 Hertz.  The Board notes that testing in December 2009 appears to show lower puretone thresholds at several levels.  However, the results still appear to show thresholds of 40 decibels or above at the 500 and 1000 Hertz levels, as well as thresholds above 25 decibels at three or more levels.  The Veteran was diagnosed with sensorineural hearing loss and issued hearing aids at that time.  Therefore, a current hearing loss disability is shown.  

Additionally, tinnitus is readily perceptible and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Veteran's description of tinnitus is sufficient to establish the current disability.

The Veteran contends that his current hearing loss and tinnitus are due to exposure to hazardous noise during service.  In his November 2008 claim, he reported exposure to machine gun fire, small arms fire, helicopter engine noises, jet engine noises, and heavy equipment noise during service.  During a December 2009 VA audiological consult, the Veteran reported being exposed to aircraft engine noise during service with inconsistent use of hearing protection.  

During the May 2012 Board hearing, the Veteran did not describe any military exposure to machine gun or small arms fire during the Board hearing.  Rather, he testified that his military duties included working in warehouses and mainly forklift driving, including in support of fighter planes in Japan during his last tour of duty.  The Veteran stated that this warehouse was similar to a hangar and was open to the outside, and it was very noisy due to planes taking off and landing.  He further stated that he would sometimes go outside to deliver parts to mechanics.  The Veteran testified that he wore foam-insulated headphones, and that he never went without headphones.  He stated that this exposure in Japan lasted for two years.  

There is no documentation of noise exposure or working around planes in the Veteran's service records.  However, personnel records confirm that he served as a warehouseman, and that he had 11 months of foreign service.  See, e.g., Certificate of Release or Discharge from Active Duty (DD Form 214).  Further, he is competent to report noise exposure, as this is issue is factual in nature and is perceptible by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  As such, the Board resolves doubt in the Veteran's favor and finds that he had some degree of hazardous noise exposure during service.

However, the evidence must also demonstrate that the current disabilities are due to such in-service noise exposure to warrant service connection.  In this regard, there are no documented complaints or treatment for hearing loss or symptoms of tinnitus in the Veteran's service records.  Rather, audiological testing in July 1977 showed puretone thresholds from 0 to 5 decibels at all tested levels.  Further, the Veteran denied any ear, nose, or throat problems during his November 1979 separation examination.  No ear abnormalities were found, and audiological testing showed puretone thresholds of less than 20 decibels at all levels bilaterally, or hearing within normal limits.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  
  
In his November 2008 claim, the Veteran asserted that his hearing loss and tinnitus began in February 1980, or immediately after his discharge from service.  However, during the May 2012 Board hearing, the Veteran testified that he did not notice any symptoms of hearing loss until 1-2 years after service.  He also denied noticing any symptoms of tinnitus while he was in the military, stating that it was at least a year after service when he first noticed such symptoms.  Additionally, the Veteran denied any treatment for hearing loss or tinnitus after service.  He stated that he first had an audiogram at a VA facility near the time that he filed the current claim for compensation, and that he was issued hearing aids after filing a claim.  

The Veteran's VA treatment records from 1981 through 2002 have been obtained.  There are no references to any hearing difficulties in those records.  More recent VA records dated from November 2007 through January 2010 reflect complaints of hearing difficulties, to include the audiological consults and testing in 2009.  This is generally consistent with the Veteran's reports of the timing of his treatment.  

Concerning possible post-service noise exposure, a January 1981 VA record indicates that the Veteran worked in a warehouse at that time.  More recently, during a December 2009 VA audiological consult, the Veteran reported noise exposure while working at a steel plant after service, with use of hearing protection.  The Veteran testified in May 2012 that his current occupation was a material handler at a thrift store where he uses a forklift, and he is not required to use hearing protection.  He denied any hobbies of hunting or other noisy activities.

Considering all evidence of record, the Board finds that service connection is not warranted for hearing loss or tinnitus.  Rather, there was no evidence of abnormal hearing or any ear difficulties during service, including at his evaluation shortly before separation from active duty in February 1980.  Further, the weight of the evidence does not show any subjective hearing difficulties during service or within the one year after discharge.  In this regard, the Veteran has consistently denied any symptoms during service.  Additionally, although he reported problems beginning in February 1980 in his initial claim, the Veteran clarified during the Board hearing that he did not notice any hearing loss or tinnitus for at least one year after service.  

The Veteran is competent to report when he noticed observable symptoms of hearing loss and tinnitus.  See Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's express denial during the Board hearing of any symptoms during service is consistent with his normal hearing test results and denial of ear problems upon separation from service.  As such, the Board finds this evidence to be more probative as to the timing of his symptoms.  Further, this evidence outweighs the report of symptoms immediately after service as stated in the Veteran's initial claim.  Accordingly, the weight of the evidence does not establish continuous symptomatology of hearing loss or tinnitus.

While the Veteran believes that his current hearing loss and tinnitus are related to noise exposure during service, he is not competent to offer an opinion in this regard, especially given that he has expressly denied any symptoms of hearing loss or tinnitus during such service.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the ears and the involved neurological system.  See Barr, 21 Vet. App. at 308; Jandreau, 492 F.3d at 1377.  

Further, there is no medical evidence linking the Veteran's current hearing loss or tinnitus to service.  The Board notes that the Veteran generally reported wearing hearing protection during service, and there is also some evidence of post-service noise exposure.  Moreover, he did not seek treatment for hearing difficulties until more than 20 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder).  

Accordingly, the weight of the evidence fails to establish that the current hearing loss or tinnitus was incurred or aggravated by any hazardous noise exposure during the Veteran's military service.  Further, hearing loss may not be presumed to have been incurred or aggravated by service, as the evidence does not establish hearing loss to a compensable degree within one year after separation from service.  



(CONTINUED ON NEXT PAGE)


As the preponderance of the evidence is against service connection for hearing loss and tinnitus, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


